Citation Nr: 0033429
Decision Date: 11/30/00	Archive Date: 12/28/00


DOCKET NO.  93-08 090	)	DATE NOV 30, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from the January 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for post traumatic stress disorder (PTSD).

The case was previously before the Board in November 1994 when it was remanded for further evidentiary development.


REMAND

On review of the record the Board observes that although the veteran has reported that she is in receipt of disability benefits from the Social Security Administration (SSA), the records supporting that award have not been associated with the claims folder.  The United States Court of Veterans Appeals (Court) has made it clear that Social Security records are relevant to claims for disability compensation and that the decision of that agency together with the records considered in arriving at the decision must be obtained.  See Masors v. Derwinski, 2 Vet.App. 181 (1992).  

Additionally, although the medical evidence reflects multiple diagnoses of PTSD, the specific stressor(s) supporting the diagnoses have not been identified and the record is somewhat unclear with respect to the sufficiency of the various stressors claimed by the veteran.  For example, in the past the veteran has reported that her duties during service treating wounded soldiers was a stressor; however, when examined by the VA in February 1998, no reference was made to such a stressor.  The only stressor reported was a sexual assault.  Further medical evaluation is warranted to ensure a fully informed decision on the veteran's appeal.  Up-to-date treatment records also should be compiled.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and request that she provide the names and addresses of all health care providers, VA or private who have treated or evaluated her for symptoms related to PTSD since September 1994.  After obtaining any necessary releases, the RO should request copies of any previously unobtained, pertinent medical records for association with the claims folder. 

2.  The RO should contact the Social Security Administration in order to obtain a copy of that agencys decision with respect to the appellants claim for disability benefits together with copies of all medical records considered in arriving at that decision, for association with the claims folder.

3.  The veteran should be scheduled for a VA psychiatric examination by a panel of two examiners to clarify the nature and etiology of her psychiatric disorder.  All indicated special tests and studies should be conducted and all clinical findings clearly set forth in the examination report.  If PTSD is diagnosed, the examiners should specify all stressors, which are considered sufficient to support the diagnosis.  Specifically, the examiners should state their opinion as to whether the appellants experiences as a nurses aide during active service constitute a sufficient stressor and, if so, whether this stressor is a contributing factor in her current psychiatric symptomatology.  

4.  Thereafter, the RO should review the veterans claim on the basis of all evidence of record and all applicable law and regulations.  If action taken remains adverse to the veteran, she and her representative should be provided a supplemental statement of the case and a reasonable period for response thereto.


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The veteran need take no further action until she is informed.  The purpose of this REMAND is to obtain additional medical information.  No inference should be drawn regarding the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Veterans Appeals.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1997).

